`CaSe 1:18-Cv-09212 Document 1 Filed 10/09/18 Page 1 of 6

GEOFFREY S. BERMAN

United States Attorney for

the Southern Distn'ct of NeW York
By: TARA LAMGRTE
Assistant United States Attorney
One St. Andrew’s Plaza

New York, NeW York 10007

Tel. (212) 637-1041

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_____________________________________ X

UNITED STATES OF AMERICA
VERIFIED COMPLAINT
FOR FORFEITURE

V.

18 CiV.

$151,547.00 lN UNITED STATES CURRENCY,

Defendant-z`n-rem.
_____________________________________ X

Piaintiff United States of America, by its attorney, Geoffrey S. Berman, United
States Attorney for the Southern District of New York, for its Verified complaint alleges, upon
information and belief, as follows:
JURISDICTION AND VENUE

1. This is a civil action in rem is commenced by the United States of America
pursuant to Title 18, United States Code, Section 981 seeking the forfeiture of $151,547.00 in
United States currency seized on or about April 417, 2018 (“Defendant-in-rem” or “Defendant
Currency”).

2. This Court has jurisdiction pursuant to Title 28, United States Code, Sections

1345 and 1355.

 

Case 1:18-Cv-09212 Document 1 Filed 10/09/18 Page 2 of 6

3. Venue is proper under Title 28, United States Code, Section 1355 (b)(l)(A)
because acts and omissions giving rise to forfeiture took place in the Southern District of NeW
York.

PROBABLE CAUSE FOR FORFEITURE

Background to the lnvestigation

4. Since in and around March 2018, the Drug Enforcement Administration
(“DEA”) has been involved in an investigation (the “Investigation”) into a drug trafficking
organization (“DTO”) that operates primarily in and around BronX, NeW York, and New Jersey.
The Investigation has revealed that the DTO uses the services of a money laundering
organization operating in Queens, NeW York, among other places, to launder drug proceeds on
behalf of narcotics traffickers..

5 . The instant complaint relates to the April 17, 2018, seizure by law enforcement
of approximately $151,547.00 in United States currency (i.e. the Defendant Currency).

Ap_ril 17 , 2018 Seizure

6. In connection With the Investigation, on Septernber 14, 2017, DEA agents
conducted surveillance of a high intensity drug trafficking area in the vicinity of Ash Avenue and
Syringa Place, Flushing, NeW York. At approximately 2: 15 p.m., law enforcement observed a "
White Honda Accord (the “Accord”) driven by an Hispanic male pull onto Ash Avenue and park
in the area of 143 ~49 Ash Avenue, Flushing, Nevv York.

7. A short time later, a White BMW X5 (the “BMW”) pulled onto Ash Avenue

and parked directly in front of the Accord. Once the BMW parked, the Accord pulled aWay,

circled the block one time, and then returned to the space directly behind the BMW.

Case 1:18-Cv-09212 Document 1 Filed 10/09/18 Page 3 of 6

8. At this time, the passenger, an Asian male (“CC-l”), and driver, an Asian
male (“CC-2”), exited the BMW empty-handed and entered the Honda. Seconds later, CC-l and
CC-2 exited the Honda with CC-l holding a weighted red plastic bag (the “Bag”). CC-l and CC-
2 then re-entered the BMW and the Honda left the area.

9. lmmediately thereafter, law enforcement observed the Bl\/IW pull away from
the curb, enter Ash Avenue, and then circle the block. Once the BMW turned onto Ash Avenue
law enforcement initiated a traffic stop at approximately 2:35 p.m. As the BMW came to a stop,
CC-l exited the Bl\/IW with the Bag and began to run away on Ash Avenue. After a short
distance, CC-l was detained by law enforcement along with CC-2.

10. Upon engaging with CC-l, law enforcement observed numerous bundles of
United States currency rubber banded together inside the Bag consistent with the packaging of
narcotics proceeds, i.e. the Defendant Currencyl. Law enforcement asked CC-l about how he
came to possess the Defendant Currency. CC-l stated that he received the Defendant Currency
from a young Spanish male in a white Honda. CC-l stated he did not know the name of the
individual but provided law enforcement with a telephone number. CC-l hirther explained that
he routinely receives text messages or phone calls from various individuals to arrange a time for
those individuals to drop off currency to him. After receiving the currency, CC-l would then in
turn bring the currency to another individual located in College Point, New York. CC-l also

identified an individual (“CC-S”) who would instruct CC-l to pick up a certain amount of

 

1 The Defendant Currency consisted of 759 one hundred dollar bills; 277 fifty dollar bills, 3,075
twenty dollars bills; 25 ten dollar bills, 6 five dollars bills, and 17 one dollar bills. Narcotics
traffickers are known to use low denomination currency to conduct their business and as such the
Defendant Currency is consistent with being proceeds from narcotics trafficking

3

 

Case 1:18-cv-09212 Document 1 Filed 10/09/18 Page 4 of 6

l l. Additionally, CC-l consented to a search of his residence in Flushing, New §
York. Law enforcement conducted a search of CC-l ’s residence and seized an electronic bill-v

counting machine, a shoebox containing numerous rubber bands of various colors and sizes used

 

to secure bundles of United States currency, and a large amount of counterfeit United States
currency

l2. After agreeing to speak with law enforcement, CC-2 stated that he Was the
driver of the BMW and CC-l was in charge. CC-2 insisted he had no knowledge of what was in

the Bag or what CC-l was doing.

13. Both CC-l and CC-2 disclaimed any ownership of the Defendant Currency to
law enforcement
l4. As a result of the above, law enforcement seized2 the Defendant Currency as

narcotics proceeds

CLAIM FOR FORFEITURE

15. Incorporated herein are the allegations contained in paragraphs one through
fourteen of this Complaint.

16. Title 21 , United States Code, Section 881(a)(6) subjects to forfeiture All
moneys, negotiable instruments, securities, or other things of value furnished or intended to be
furnished by any person in exchange for a controlled substance or listed chemical in violation of
[Subchapter I of Title 21], all proceeds traceable to such an exchange, and all moneys, negotiable
instruments, and securities used or intended to be used to facilitate any violation of [Subchapterl

Ofritie 21].

 

2 Law enforcement also seized two cellular phones from CC-l, four cellular phones from CC-2
and one cellular phone that was found in the BMW that neither CC-l nor CC-2 claimed

ownership of.
4

Case 1:18-cv-09212 Document 1 Filed 10/09/18 Page 5 of 6

instruments, and securities used or intended to be used to facilitate any violation of [Subchapter I
of Title 21].

17. The Defendant Currency is subject to forfeiture pursuant to 21 U.S.C. §
881(a)(6) because there is probable cause to believe that they are proceeds traceable to

exchanges of controlled substances in violation of 21 U.S.C. §§ 841(a)(1) and 846.

WHEREFORE, plaintiff United States of 'America prays that process issue to
enforce the forfeiture of the Defendant Currency and that all persons having an interest in the
Defendant Currency be cited to appear and show cause why the forfeiture should not be decreed,
and that this Court decree forfeiture of the Defendant Currency to the United States of America
for disposition according to law, and that this Court grant plaintiff such further relief as this
Court may deem just and proper, together with the costs and disbursements of this action.

Dated: New York, New York
October 5, 2018

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
Attomey for the Plaintiff
United States of America

YJQAMORTE
istant United States Attorney

One St. Andrews Plaza
New York, New York 10007
Tel. (212) 637-1041

Case 1:18-cv-09212 Document 1 Filed 10/09/18 Page 6 of 6

VERIFICATION
STATE OF NEW YORK )
COUNTY OF NEW YORK :
SOUTHERN DISTRICT OF NEW YORK )

SPECIAL AGENT Matthew Ryan, being duly sworn, deposes and says that he is
a Special Agent with the Drug Enforcement Administration (“DEA”), and as such has
responsibility for the within action; that he has read the foregoing complaint and knows the
contents thereof, and that the same is true to the best of his own knowledge, information and
belief.

The sources of deponent’s information and the ground of his belief are
conversations with other law enforcement officers and others, official records and files of DEA
and the United States Government, and information obtained directly or indirectly by deponent

during an investigation of alleged violations of Titles 18 and 21, United States Code.

Y\WM

MATTHEW RYAN
Special Agent
Drug Enforcement Administration

Sworn to before me this
ay of October 2018

NQaé'?iiz/Y PUBLiC

KEV|N C. GOFHV|AN
Notary Pub|ic, Sta’ce of New York
v No. 02<306161201
Quahfied in WESTCHESTER County

Commission Expires FEBRUARY 20, 201 6

 

 

